Exhibit 10.15

GENSTAR THERAPEUTICS CORPORATION

2002 STOCK PLAN

          1.          Purposes of the Plan.  The purposes of this 2002 Stock
Plan are:

 
 

•

to attract and retain the best available personnel for positions of substantial
responsibility,

 
 

 

 

 
 

•

to provide additional incentive to Employees, Directors and Consultants, and

 
 

 

 

 
 

•

to promote the success of the Company’s business.

                      Options granted under the Plan may be Incentive Stock
Options or Nonstatutory Stock Options, as determined by the Administrator at the
time of grant.  Stock Purchase Rights may also be granted under the Plan.

          2.          Definitions.  As used herein, the following definitions
shall apply:

                       (a)           “Administrator” means the Board or any of
its Committees as shall be administering the Plan, in accordance with Section 4
of the Plan.

                       (b)          “Applicable Laws” means the requirements
relating to the administration of stock option plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Options or Stock
Purchase Rights are, or will be, granted under the Plan.

                       (c)          “Board” means the Board of Directors of the
Company.

                       (d)          “Change in Control” means the occurrence of
any of the following events:

                                         (i)          Any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities; or

                                         (ii)          The consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets;

                                         (iii)          A change in the
composition of the Board occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. 
“Incumbent Directors” means directors who either (A) are Directors as of the
effective date of the Plan, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but will not include



--------------------------------------------------------------------------------

an individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or

                                         (iv)          The consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation.

                       (e)          “Code” means the Internal Revenue Code of
1986, as amended.

                       (f)           “Committee” means a committee of Directors
appointed by the Board in accordance with Section 4 of the Plan.

                       (g)          “Common Stock” means the common stock of the
Company.

                       (h)           “Company” means GenStar Therapeutics
Corporation, a Delaware corporation.

                       (i)           “Consultant” means any natural person,
including an advisor, engaged by the Company or a Parent or Subsidiary to render
services to such entity.

                       (j)           “Director” means a member of the Board.

                       (k)           “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code.

                       (l)           “Employee” means any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company.  A Service Provider shall not cease to be an Employee in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor.  For purposes of Incentive Stock Options, no such leave may
exceed ninety days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then three (3) months
following the 91st day of such leave any Incentive Stock Option held by the
Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-statutory Stock Option.  Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

                       (m)         “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

                       (n)          “Fair Market Value” means, as of any date,
the value of Common Stock deter-mined as follows:

                                         (i)          If the Common Stock is
listed on any estab-lished stock exchange or a national market system, including
without limitation the Nasdaq National Market or The Nasdaq

-2-



--------------------------------------------------------------------------------

SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

                                         (ii)          If the Common Stock is
regularly quoted by a recognized securities dealer but selling prices are not
reported, the Fair Market Value of a Share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
deter-mination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

                                         (iii)          In the absence of an
established market for the Common Stock, the Fair Market Value shall be
determined in good faith by the Administrator.

                       (o)          “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

                       (p)          “Nonstatutory Stock Option” means an Option
not intended to qualify as an Incentive Stock Option.

                       (q)          “Notice of Grant” means a written or
electronic notice evidencing certain terms and conditions of an individual
Option or Stock Purchase Right grant.  The Notice of Grant is part of the Option
Agreement.

                       (r)           “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

                       (s)          “Option” means a stock option granted
pursuant to the Plan.

                       (t)          “Option Agreement” means an agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant.  The Option Agreement is subject to the terms and
conditions of the Plan.

                       (u)          “Option Exchange Program” means a program
whereby outstanding Options are surrendered in exchange for Options with a lower
exercise price.

                       (v)          “Optioned Stock” means the Common Stock
subject to an Option or Stock Purchase Right.

                       (w)         “Optionee” means the holder of an outstanding
Option or Stock Purchase Right granted under the Plan.

                       (x)          “Outside Director” means a Director who is
not an Employee.

                       (y)          “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

-3-



--------------------------------------------------------------------------------

                       (z)          “Plan” means this 2002 Stock Plan.

                       (aa)        “Restricted Stock” means shares of Common
Stock acquired pursuant to a grant of Stock Purchase Rights under Section 11 of
the Plan.

                       (bb)        “Restricted Stock Purchase Agreement” means a
written agreement between the Company and the Optionee evidencing the terms and
restrictions applying to stock purchased under a Stock Purchase Right.  The
Restricted Stock Purchase Agreement is subject to the terms and conditions of
the Plan and the Notice of Grant.

                       (cc)        “Rule 16b-3” means Rule 16b-3 of the Exchange
Act or any successor to Rule 16b-3, as in effect when discretion is being
exercised with respect to the Plan.

                       (dd)        “Section 16(b) “ means Section 16(b) of the
Exchange Act.

                       (ee)        “Service Provider” means an Employee,
Director or Consultant.

                       (ff)         “Share” means a share of the Common Stock,
as adjusted in accordance with Section 12 of the Plan.

                       (gg)        “Stock Purchase Right” means the right to
purchase Common Stock pursuant to Section  11 of the Plan, as evidenced by a
Notice of Grant.

                       (hh)        “Subsidiary” means a “subsidiary
corporation”, whether now or hereafter exist-ing, as defined in Section 424(f)
of the Code.

          3.          Stock Subject to the Plan.  Subject to the provisions of
Section 12 of the Plan, the maximum aggregate number of Shares that may be
optioned and sold under the Plan is 10,000,000 Shares plus (a) any Shares which
have been reserved but not issued under the Company’s Urogen Corp. 1999 Stock
Plan (the “1999 Plan”), the Company’s Urogen Corp. 1995 Stock Plan (the “1995
Plan”) and the Company’s Urogen Corp. 1995 Director Option Plan (the “1995
Director Plan”) as of the date of stockholder approval of this Plan, (b) any
Shares returned to the 1999 Plan, the 1995 Plan and the 1995 Director Plan as a
result of termination of options or repurchase of Shares issued under the 1999
Plan, the 1995 Plan and the 1995 Director Plan, and (c) an annual increase to be
added on the first day of the Company’s fiscal year beginning in 2004, equal to
the lesser of (i) 500,000 shares, (ii) 2% of the outstanding shares on such date
or (iii) a lesser amount determined by the Board.  The Shares may be authorized,
but unissued, or reacquired Common Stock.

                       If an Option or Stock Purchase Right expires or becomes
unexercisable without having been exercised in full, or is surrendered pursuant
to an Option Exchange Program, the unpurchased Shares which were subject thereto
shall become available for future grant or sale under the Plan (unless the Plan
has terminated); provided, however, that Shares that have actually been issued
under the Plan, whether upon exercise of an Option or Right, shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if Shares of Restricted Stock are repurchased by the
Company at their original purchase price, such Shares shall become available for
future grant under the Plan.

-4-



--------------------------------------------------------------------------------

          4.          Administration of the Plan.

                       (a)           Procedure.

                                      (i)          Multiple Administrative
Bodies.  Different Committees with respect to different groups of Service
Providers may administer the Plan.

                                      (ii)         Section 162(m).  To the
extent that the Administrator determines it to be desirable to qualify Options
granted hereunder as “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Plan shall be administered by a Committee of two
or more “outside directors” within the meaning of Section 162(m) of the Code.

                                      (iii)        Rule 16b-3.  To the extent
desirable to qualify transactions hereunder as exempt under Rule 16b-3, the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.

                                      (iv)         Other Administration.  Other
than as provided above, the Plan shall be administered by (A) the Board or (B) a
Committee, which committee shall be constituted to satisfy Applicable Laws. 

                       (b)          Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, in its discre-tion:

                                      (i)           to determine the Fair Market
Value;

                                      (ii)          to select the Service
Providers to whom Options and Stock Purchase Rights may be granted hereunder;

                                      (iii)         to determine the number of
shares of Common Stock to be covered by each Option and Stock Purchase Right
granted hereunder;

                                      (iv)         to approve forms of agreement
for use under the Plan;

                                      (v)          to determine the terms and
conditions, not inconsistent with the terms of the Plan, of any Option or Stock
Purchase Right granted hereunder.  Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Options or Stock
Purchase Rights may be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Option or Stock Purchase Right or the
shares of Common Stock relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;

                                      (vi)         to reduce the exercise price
of any Option or Stock Purchase Right to the then current Fair Market Value if
the Fair Market Value of the Common Stock covered by such Option or Stock
Purchase Right shall have declined since the date the Option or Stock Purchase
Right was granted;

                                      (vii)        to institute an Option
Exchange Program;

-5-



--------------------------------------------------------------------------------

                                      (viii)       to construe and interpret the
terms of the Plan and awards granted pursuant to the Plan;

                                      (ix)         to prescribe, amend and
rescind rules and regulations relating to the Plan, including rules and
regulations relating to sub-plans established for the purpose of satisfying
applicable foreign laws;

                                      (x)          to modify or amend each
Option or Stock Purchase Right (subject to Section 14(c) of the Plan), including
the discretionary authority to extend the post-termination exercisability period
of Options longer than is otherwise provided for in the Plan;

                                      (xi)         to allow Optionees to satisfy
withholding tax obligations by electing to have the Company withhold from the
Shares to be issued upon exercise of an Option or Stock Purchase Right that
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld.  The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined.  All elections by an Optionee to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

                                      (xii)        to authorize any person to
execute on behalf of the Company any instru-ment required to effect the grant of
an Option or Stock Purchase Right previously granted by the Administrator;

                                      (xiii)       to make all other
determinations deemed necessary or advisable for administering the Plan.

                       (c)          Effect of Administrator’s Decision.  The
Administrator’s decisions, determina-tions and interpretations shall be final
and binding on all Optionees and any other holders of Options or Stock Purchase
Rights.

          5.          Eligibility.  Nonstatutory Stock Options and Stock
Purchase Rights may be granted to Service Providers.  Incentive Stock Options
may be granted only to Employees.

          6.          Limitations.

                       (a)          Each Option shall be designated in the
Option Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option.  However, notwithstanding such designa-tion, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Optionee during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options.  For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted.  The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.

                       (b)          Neither the Plan nor any Option or Stock
Purchase Right shall confer upon an Optionee any right with respect to
continuing the Optionee’s relationship as a Service Provider with the Company,
nor shall they interfere in any way with the Optionee’s right or the Company’s
right to terminate such relationship at any time, with or without cause.

-6-



--------------------------------------------------------------------------------

                       (c)          The following limitations shall apply to
grants of Options:

                                      (i)          No Service Provider shall be
granted, in any fiscal year of the Company, Options to purchase more than
750,000 Shares.

                                      (ii)          In connection with his or
her initial service, a Service Provider may be granted Options to purchase up to
an additional 2,500,000 Shares, which shall not count against the limit set
forth in subsection (i) above.

                                      (iii)         The foregoing limitations
shall be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 12.

                                      (iv)         If an Option is cancelled in
the same fiscal year of the Company in which it was granted (other than in
connection with a transaction described in Section 12), the cancelled Option
will be counted against the limits set forth in subsections (i) and (ii) above. 
For this purpose, if the exercise price of an Option is reduced, the transaction
will be treated as a cancellation of the Option and the grant of a new Option.

          7.          Term of Plan.  Subject to Section 18of the Plan, the Plan
shall become effective upon its adoption by the Board.  It shall continue in
effect for a term of ten (10) years unless terminated earlier under Section 14of
the Plan.

          8.          Term of Option.  The term of each Option shall be stated
in the Option Agreement.  In the case of an Incentive Stock Option, the term
shall be ten (10) years from the date of grant or such shorter term as may be
provided in the Option Agreement.  Moreover, in the case of an Incentive Stock
Option granted to an Optionee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option shall be five (5) years from
the date of grant or such shorter term as may be provided in the Option
Agreement.

          9.          Option Exercise Price and Consideration.

                       (a)          Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of an Option shall be
determined by the Administrator, subject to the following:

                                      (i)           In the case of an Incentive
Stock Option

                                                    (A)          granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant.

                                                    (B)          granted to any
Employee other than an Employee described in paragraph (A) immediately above,
the per Share exercise price shall be no less than 100% of the Fair Market Value
per Share on the date of grant.

-7-



--------------------------------------------------------------------------------

                                      (ii)          In the case of a
Nonstatutory Stock Option, the per Share exercise price shall be determined by
the Administrator.  In the case of a Nonstatutory Stock Option intended to
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Code, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the date of grant.

                                      (iii)         Notwithstanding the
foregoing, Options may be granted with a per Share exercise price of less than
100% of the Fair Market Value per Share on the date of grant pursuant to a
merger or other corporate transaction.

                       (b)          Waiting Period and Exercise Dates.  At the
time an Option is granted, the Administrator shall establish the period within
which the Option may be exercised and shall determine any conditions that must
be satisfied before the Option may be exercised.  Following the initial grant of
an Option, the Administrator may, in its discretion, accelerate the time at
which an Option (or any part thereof) may be exercised and/or extend the
post-termination exercisability period of an Option longer than otherwise
provided for in the relevant Option Agreement or the Plan, provided that any
such modification of the terms and conditions of an Option shall be subject to
the provisions of Section 14(c) (implemented as if it applied to modifications
of an outstanding Option).

                       (c)          Form of Consideration.  The Administrator
shall determine the acceptable form of consideration for exercising an Option,
including the method of payment.  In the case of an Incentive Stock Option, the
Administrator shall determine the acceptable form of consideration at the time
of grant.  Such consideration may consist entirely of:

                                       (i)          cash;

                                       (ii)         check;

                                       (iii)        promissory note;

                                       (iv)        other Shares which, in the
case of Shares acquired directly or indirectly from the Company, (A) have been
owned by the Optionee for more than six (6) months on the date of surrender, and
(B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;

                                       (v)         consideration received by the
Company under a cashless exercise program implemented by the Company in
connection with the Plan;

                                       (vi)        a reduction in the amount of
any Company liability to the Optionee, including any liability attributable to
the Optionee’s participation in any Company-sponsored deferred compensation
program or arrangement;

                                       (vii)       any combination of the
foregoing methods of payment; or

                                       (viii)      such other consideration and
method of payment for the issuance of Shares to the extent permitted by
Applicable Laws.

-8-



--------------------------------------------------------------------------------

          10.          Exercise of Option.

                       (a)          Procedure for Exercise; Rights as a
Stockholder.  Any Option granted here-under shall be exercisable according to
the terms of the Plan and at such times and under such conditions as determined
by the Administrator and set forth in the Option Agreement.  Unless the
Administrator provides otherwise, vesting of Options granted hereunder shall be
suspended during any unpaid leave of absence.  An Option may not be exercised
for a fraction of a Share.

                                     An Option shall be deemed exercised when
the Company receives: (i) written or electronic notice of exercise (in
accordance with the Option Agreement) from the person entitled to exercise the
Option, and (ii) full payment for the Shares with respect to which the Option is
exercised.  Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Option Agreement and the
Plan.  Shares issued upon exercise of an Option shall be issued in the name of
the Optionee or, if requested by the Optionee, in the name of the Optionee and
his or her spouse.  Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option.  The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 12of the Plan.

                                      Exercising an Option in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

                       (b)          Termination of Relationship as a Service
Provider.  If an Optionee ceases to be a Service Provider, other than upon the
Optionee’s death or Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
that the Option is vested on the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Option
Agreement).  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for three (3) months following the Optionee’s
termination.  If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan.  If, after termination, the Optionee does not
exercise his or her Option within the time specified by the Administrator, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

                       (c)          Disability of Optionee.  If an Optionee
ceases to be a Service Provider as a result of the Optionee’s Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent the Option is vested on the date
of termi-nation (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement).  In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for twelve
(12) months following the Optionee’s termination.  If, on the date of
termina-tion, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan. 
If, after termination, the Optionee does not exercise

-9-



--------------------------------------------------------------------------------

his or her Option within the time specified herein, the Option shall terminate,
and the Shares covered by such Option shall revert to the Plan.

                       (d)          Death of Optionee.  If an Optionee dies
while a Service Provider, the Option may be exercised following the Optionee’s
death within such period of time as is specified in the Option Agreement to the
extent that the Option is vested on the date of death (but in no event may the
option be exercised later than the expiration of the term of such Option as set
forth in the Option Agreement), by the Optionee’s designated beneficiary,
provided such beneficiary has been designated prior to Optionee’s death in a
form acceptable to the Administrator.  If no such beneficiary has been
designated by the Optionee, then such Option may be exercised by the personal
representative of the Optionee’s estate or by the person(s) to whom the Option
is transferred pursuant to the Optionee’s will or in accordance with the laws of
descent and distribution.  In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
Optionee’s death.  If, at the time of death, Optionee is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan.  If the Option is not so exercised within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

          11.         Stock Purchase Rights.

                       (a)          Rights to Purchase.  Stock Purchase Rights
may be issued either alone, in addition to, or in tandem with other awards
granted under the Plan and/or cash awards made outside of the Plan.  After the
Administrator determines that it will offer Stock Purchase Rights under the
Plan, it shall advise the offeree in writing or electronically, by means of a
Notice of Grant, of the terms, conditions and restrictions related to the offer,
includ-ing the number of Shares that the offeree shall be entitled to purchase,
the price to be paid, and the time within which the offeree must accept such
offer.  The offer shall be accepted by execution of a Restricted Stock Purchase
Agreement in the form determined by the Administrator.

                       (b)          Repurchase Option.  Unless the Administrator
determines otherwise, the Restricted Stock Purchase Agreement shall grant the
Company a repurchase option exercisable upon the voluntary or involuntary
termination of the purchaser’s service with the Company for any reason
(including death or Disability).  The purchase price for Shares repurchased
pursuant to the Restricted Stock Purchase Agreement shall be the original price
paid by the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company.  The repurchase option shall lapse at a rate
determined by the Administrator.

                       (c)          Other Provisions.  The Restricted Stock
Purchase Agreement shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Administrator in its sole
discretion.

                       (d)          Rights as a Stockholder.  Once the Stock
Purchase Right is exercised, the purchaser shall have the rights equivalent to
those of a stockholder, and shall be a stockholder when his or her purchase is
entered upon the records of the duly authorized transfer agent of the Company. 
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the Stock Purchase Right is exercised, except as
provided in Section 12 of the Plan.

-10-



--------------------------------------------------------------------------------

                                       (i)          Transferability of Options
and Stock Purchase Rights.  Unless determined otherwise by the Administrator, an
Option or Stock Purchase Right may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee.  If the Administrator makes an Option or Stock
Purchase Right transferable, such Option or Stock Purchase Right shall contain
such additional terms and conditions as the Administrator deems appropriate.

          12.         Adjustments Upon Changes in Capitalization, Merger or
Change in Control.

                       (a)          Changes in Capitalization.  Subject to any
required action by the stockholders of the Company, the number of shares of
Common Stock that have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, the number of Shares that may be added annually to the Plan
pursuant to Section 3(i), and the number of shares of Common Stock as well as
the price per share of Common Stock covered by each such outstanding Option or
Stock Purchase Right, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.” 
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjust-ment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option or Stock Purchase Right.

                       (b)          Dissolution or Liquidation.  In the event of
the proposed dissolution or liquida-tion of the Company, the Administrator shall
notify each Optionee as soon as practicable prior to the effective date of such
proposed transaction.  The Administrator in its discretion may provide for an
Optionee to have the right to exercise his or her Option until ten (10) days
prior to such transaction as to all of the Optioned Stock covered thereby,
including Shares as to which the Option would not otherwise be exercisable.  In
addition, the Administrator may provide that any Company repurchase option
applicable to any Shares purchased upon exercise of an Option or Stock Purchase
Right shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated.  To the
extent it has not been previously exercised, an Option or Stock Purchase Right
will terminate immediately prior to the consummation of such proposed action.

                       (c)          Merger or Change in Control.  In the event
of a merger of the Company with or into another corporation, or a Change in
Control, each outstanding Option and Stock Purchase Right shall be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation.    

                                       In the event that the successor
corporation refuses to assume or substitute for the Option or Stock Purchase
Right, the Optionee shall fully vest in and have the right to exercise the

-11-



--------------------------------------------------------------------------------

Option or Stock Purchase Right as to all of the Optioned Stock, including Shares
as to which it would not otherwise be vested or exercisable.  If an Option or
Stock Purchase Right becomes fully vested and exercisable in lieu of assumption
or substitution in the event of a merger or sale of assets, the Administrator
shall notify the Optionee in writing or electronically that the Option or Stock
Purchase Right shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and the Option or Stock Purchase Right
shall terminate upon the expiration of such period. 

                                       For the purposes of this subsection (c),
the Option or Stock Purchase Right shall be considered assumed if, following the
merger or Change in Control, the option or right confers the right to purchase
or receive, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right immediately prior to the merger or Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the merger or Change in Control by holders of Common Stock for each Share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change in Control is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Option or Stock Purchase Right, for each Share of Optioned Stock
subject to the Option or Stock Purchase Right, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.

          13.         Date of Grant.  The date of grant of an Option or Stock
Purchase Right shall be, for all purposes, the date on which the Administrator
makes the determination granting such Option or Stock Purchase Right, or such
other later date as is determined by the Administrator.  Notice of the
determination shall be provided to each Optionee within a reasonable time after
the date of such grant.

          14.         Amendment and Termination of the Plan.

                       (a)          Amendment and Termination.  The Board may at
any time amend, alter, suspend or terminate the Plan. 

                       (b)          Stockholder Approval.  The Company shall
obtain stockholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.

                       (c)          Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Optionee, unless mutually agreed otherwise between the Optionee
and the Administrator, which agreement must be in writing and signed by the
Optionee and the Company.  Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Options granted under the Plan prior to the date of such termination.

          15.         Conditions Upon Issuance of Shares.

                       (a)          Legal Compliance.  Shares shall not be
issued pursuant to the exercise of an Option or Stock Purchase Right unless the
exercise of such Option or Stock Purchase Right and the

-12-



--------------------------------------------------------------------------------

issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.

                       (b)          Investment Representations.  As a condition
to the exercise of an Option or Stock Purchase Right, the Company may require
the person exercising such Option or Stock Purchase Right to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

          16.         Inability to Obtain Authority.  The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

          17.         Reservation of Shares.  The Company, during the term of
this Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

          18.         Stockholder Approval.  The Plan shall be subject to
approval by the stockholders of the Company within twelve (12) months after the
date the Plan is adopted.  Such stockholder approval shall be obtained in the
manner and to the degree required under Applicable Laws.

-13-